.,, '.-Xd 2~~B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)

                                         UNITED STATES DISTRICT COU T                                                     SEP Oe 2019
                                                     SOUTHERN DISTRICT OF CALIFORNIA                       CLERK, U.S. OISTRICT COURT
                                                                                                         SOUTHl:RN DISTRICT OF C IF(>RNiA
                          United States of America                                JUDGMENT I             13<\'.   CRIMiil.tl.J....j...Ai'""-..:..::c__;;__-
                                           V.                                     cFor Offenses COmmitted On~~ember I, 1987)


                        Severiano Ventura-Moreno                                  Case Number: 3:19-mj-23659

                                                                                  Kenneth J Troiano
                                                                                  Defendant's Attorney


   REGISTRATION NO. 84632298
   THE DEFENDANT:
    IZl pleaded guilty to count(s) -1-of-Complaint
                                         - - ' - - - - - - - - - - - - - - - - - - - - - ' - ' - . c . . __ _ __
    •   was found guilty to count(s)
        after a plea of not guilty.
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
   Title & Section                      Nature of Offense                                                              Count Number(s)
   8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                    1

    •    The defendant has been found not guilty on count(s)
    •    Count(s)
                       ------------------
                                                                                   dismissed on the motion of the United States.

                                               IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
   imprisoned for a term of:

                                    •    TIME SERVED

    IZl Assessment: $10 REMITTED IZl Fine: WAIVED
    lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
    the defendant's possession at the time of arrest upon their deportation or removal.
    •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
   of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
   imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
   United States Attorney of any material change in the defendant's economic circumstances.

                                                                                Friday, September 6, 2019
                                                                                Date oflmposition of Sentence
                         //
                       //,'
   Received          (/' ··
                  -------~-
                  DUSM                                                          HONORABLE MITCHELL D. DEMBIN
                                                                                UNITED STATES MAGISTRATE JUDGE



   Clerk's Office Copy                                                                                                           3: 19-mj-23659
